Title: From George Washington to George Clinton, 6 September 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West Point 6th Sepr 1779.
        
        I have recd your Excellency’s favr of the 1st Inst. by Lt Colo. Pawling. Before the Rect of your letter I had heard of his return, but never entertained a doubt of his having exerted himself to reach Anaquaga at the appointed time—I hope as the junction between Generals Sullivan and Clinton has taken place without any difficulty or loss, that this small diminution of force will have no effect upon their operations. I shall leave the disposition of Colo. Pawling, for the present, entirely to your Excellency—only wishing that his position may be such, if circumstances will admit, that he may join the main Army, on

short notice, should the movements of the enemy make it necessary to collect our whole force. I am to return your Excellency my sincere thanks for your ready attention to my requisitions on the subject of provision and Cloathing. I am with the greatest Respect and Esteem Yr Excellency’s Most obt and humble Servt.
      